DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Jason Mock on March 16, 2022.

The application has been amended as follows: 
In the Specification:
The Sequence Listing Incorporation by Reference Paragraph inserted on page 1 of the June 21, 2018 Substitute Specification, filed February 4, 2022, is replaced by the following Sequence Listing Incorporation by Reference paragraph:
--SEQUENCE LISTING
The instant application contains a Sequence Listing which has been filed electronically in ASCII 
format and is hereby incorporated by reference in its entirety. Said ASCII copy, created on 
February 4, 2022, is named 028622-0306_SL.txt and is 376,415 bytes in size.-- 



In the Claims:
 	15. (Currently Amended) The nucleic acid molecule of claim 1, wherein said nucleic acid molecule is selected from the group consisting of: -10- 4873-8358-9131.1Atty. Dkt. No. 028622-0306 
 	(a) a nucleic acid molecule comprising at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 27, SEQ ID NO: 123, SEQ ID NO: 124, SEQ ID NO: 125, SEQ ID NO: 126, SEQ ID NO: 127, SEQ ID NO: 128, SEQ ID NO: 129, SEQ ID NO: 130, SEQ ID NO: 131, SEQ ID NO: 132, SEQ ID NO: 133, SEQ ID NO: 134, SEQ ID NO: 135, SEQ ID NO: 136, SEQ ID NO: 137, SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, SEQ ID NO: 145, SEQ ID NO: 146, SEQ ID NO: 147, SEQ ID NO: 148, SEQ ID NO: 149, SEQ ID NO: 150, SEQ ID NO: 151, SEQ ID NO: 152, SEQ ID NO: 194 and SEQ ID NO: 195; 
 	(b) a nucleic acid molecule comprising the nucleotide sequence selected from the group consisting of SEQ ID NO: 38, SEQ ID NO: 39, SEQ ID NO: 40, SEQ ID NO: 41, SEQ ID NO: 174, SEQ ID NO: 175, SEQ ID NO: 176, SEQ ID NO: 177, SEQ ID NO: 178, SEQ ID NO: 179, SEQ ID NO: 180, SEQ ID NO: 181, SEQ ID NO: 182, SEQ ID NO: 184, SEQ ID NO: 185, SEQ ID NO: 186, SEQ ID NO: 187, SEQ ID NO: 188, SEQ ID NO: 189, SEQ ID NO: 190, and SEQ ID NO: 191; 
 	(c) a nucleic acid molecule that hybridizes under stringent conditions to the complementary strand of the nucleotide sequence as defined in (a) or (b); 
 	(d) a nucleic acid molecule comprising a nucleotide sequence having at least 60% identity to the nucleotide sequence as defined in any one of (a), (b) and (c); and 


 	23. (Currently Amended) A method for preparing the nucleic acid molecule of claim 1, wherein the method comprises culturing a host or host cell comprising the nucleic acid molecule of claim-13- 4873-8358-9131.1Atty. Dkt. No. 028622-03061, a host or host cell comprising a vector comprising the nucleic acid molecule of claim 1, or a host or host cell transformed with a vector comprising the nucleic acid molecule of claim 1 and optionally isolating the produced nucleic acid molecule.  

 	24. (Currently Amended) A method for preparing a vector comprising the nucleic acid molecule of claim 1, wherein the method comprises culturing a vector comprising the nucleic acid molecule of claim 1, or a host or host cell transformed with a vector comprising the nucleic acid molecule of claim 1, and optionally isolating the produced vector.  

25. (Currently Amended) A method for preparing a polypeptide encoded by the nucleic acid molecule of claim 1, wherein the method comprises culturing/raising a host or host cell comprising the nucleic acid molecule of claim 1, a host or host cell comprising a vector comprising the nucleic acid molecule of claim 1, or a host or host cell transformed with a vector comprising the nucleic acid molecule of claim 1, and optionally isolating the produced polypeptide.  

a polypeptide encoded by the nucleic acid molecule of claim 1 and further comprises (i) a biologically active protein and/or (ii) a small molecule and/or (iii) a carbohydrate, wherein the method further comprises culturing a host or host cell comprising the nucleic acid molecule of claim 1, a host or host cell comprising a vector comprising the nucleic acid molecule of claim 1, or a host or host cell transformed with a vector comprising the nucleic acid molecule of claim 1 and optionally isolating the produced polypeptide and/or drug conjugate.  

27. (Original) The method of claim 26, wherein said biologically active protein is a therapeutically effective protein.  

28. (Currently Amended) The method of claim 26, wherein said biologically active protein is selected from the group consisting of a binding protein, an antibody fragment, a cytokine, a -14- 4873-8358-9131.1Atty. Dkt. No. 028622-0306 growth factor, a hormone, an enzyme, a protein vaccine, a peptide vaccine, a peptide which consists of up to 50 amino acid residues and a peptidomimetic.  

 	29. (Currently Amended) The method of claim 28, wherein said binding protein is selected from the group consisting of antibodies, Fab fragments, Fab' fragments, F(ab')2 fragments, single chain variable fragments (scFv), [[(]]single[[)]] domain antibodies, isolated variable regions of antibodies 

30. (Currently Amended) The method of claim 26, wherein said biologically active protein is selected from the group consisting of interleukin 1 receptor antagonist, leptin, acid sphingomyelinase, adenosine deaminase, agalsidase alfa, alpha-1 antitrypsin, alpha atrial natriuretic peptide, alpha-galactosidase, alpha-glucosidase, alpha-N-acetylglucosaminidase, alteplase, amediplase, amylin, amylin analog, anti-HIV peptide fusion inhibitor, arginine deiminase, asparaginase, B domain deleted factor VIII, bone morphogenetic protein, bradykinin antagonist, B-type natriuretic peptide, bouganin, growth hormone, chorionic gonadotropin, CD3 receptor antagonist, CD19 antagonist, CD20 antagonist, CD40 antagonist, CD40L antagonist, cerebroside sulfatase, coagulation factor VIIa, coagulation factor XIII, coagulation factor IX, coagulation factor X, complement component C3 inhibitor, complement component 5a antagonist, C-peptide, CTLA-4 antagonist, C-type natriuretic peptide, defensin, deoxyribonuclease I, EGFR receptor antagonist, epidermal growth factor, erythropoietin, exendin-4, ezrin peptide 1, FcγIIB receptor antagonist, fibroblast growth factor 21, follicle- stimulating hormone, gastric inhibitory polypeptide (GIP), GIP analog, glucagon, glucagon receptor agonist, glucagon-like peptide 1 (GLP-1), GLP-1 analog, glucagon-like peptide 2 (GLP- 2), GLP-2 analog, gonadorelin, gonadotropin-releasing hormone agonist, gonadotropin-releasing hormone antagonist, gp120, gp160, granulocyte colony stimulating factor (G-CSF), granulocyte macrophage colony stimulating factor (GM-CSF), grehlin, grehlin analog, growth hormone, growth hormone-releasing hormone, hematide, hepatocyte growth factor, and von Willebrand factor.  


  
 	35. (Currently Amended) A method for selecting a genetically stable nucleic acid molecule, comprising a nucleotide sequence encoding a polypeptide consisting of proline and alanine or a polypeptide consisting of proline, alanine, and serine, wherein said nucleotide sequence has a length of at least 300 nucleotides, 
 	the method comprising 
wherein said Nucleotide Repeat Score (NRS) is determined according to the formula: 				
    PNG
    media_image1.png
    86
    194
    media_image1.png
    Greyscale


 	Ntot is the length of said nucleotide sequence, 
 	n is the length of a repeat within said nucleotide sequence, and 
 	fi(n) is the frequency of said repeat of length n, 
 	wherein if there is more than one repeat of length n, k(n) is the number of repeats 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a nucleic acid molecule of at least 300 nucleotides that encodes polypeptides that consist of proline and alanine or proline, alanine, and serine that has a nucleotide repeat score (NRS) lower than 1,000.  The NRS is determined by the claimed formula.  The closest prior art (Skerra I (PCT Patent Application Publication No. WO 2011/144756), Skerra II (PCT Patent Application No. WO 2008/155134), and Skerra III (U.S. Patent No. 8,563,521), while disclosing polymers, does not disclose or suggest nucleic acid molecules having the required NRS of lower than 1,000.  In contrast, each of Skerra I, Skerra II, and Skerra III disclose nucleic acid molecules having an NRS of greater than 1,000 times higher than the recited 1,000 NRS cutoff of the instant claims.  Because the nucleic acid molecules of Skerra I, Skerra II, and Skerra III do not fall within the claimed NRS levels and because, without the means to calculate the claimed NRS levels using the claimed formula, the NRS scores are unpredictable.  Therefore, the claims are deemed to be novel and unobvious over Skerra I, Skerra II, and Skerra III, and the rejections are withdrawn.

In addition, the non-statutory double patenting rejections over U.S. Patent Nos. 10,844,094; 9,260,494; and 8,563,521 are also withdrawn for the same reasons as noted above.

Claims 23-31 and 35 are rejoined with allowed claims 1-22, and are also allowed, as amended above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636